       Case 2:18-cv-02278-ILRL-DEK Document 14 Filed 06/01/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

SYLVESTER L EVANS                                           CIVIL ACTION

VERSUS                                                      NO. 18-2278

TEXAS STATE                                                 SECTION "B"(3)
                                     ORDER

       Considering plaintiff’s “Motion to Reopen Case” (Rec. Doc.

13),

       IT IS ORDERED that the motion is DENIED. Plaintiff urges this

Court to reopen this action, which was dismissed without prejudice

on October 26, 2018(Rec. Doc. 12). The complaint in this matter

was filed on March 2, 2018 (Rec. Doc. 1). On September 21, 2018,

this Court found that the record did not reflect service upon the

defendant in this matter and ordered plaintiff to show cause on

October 24, 2018 why the case should not be dismissed for the

plaintiff’s failure to prosecute (Rec. Doc. 10). As no response

was    filed,   this   Court   issued    a   judgment   dismissing    without

prejudice the plaintiff’s claims on October 26, 2018 (Rec. Doc.

12). Plaintiff filed the instant motion to reopen the case on

February 28, 2020 (Rec. Doc. 13).

       Rule 60(b)(1) provides that “[o]n motion and just terms, the

court may relieve a party or its legal representative from a final

judgment, order, or proceeding for ... mistake, inadvertence,

surprise, or excusable neglect.” The burden of establishing a claim

for relief under Rule 60(b) is on the movant, and the ultimate
      Case 2:18-cv-02278-ILRL-DEK Document 14 Filed 06/01/20 Page 2 of 3



finding on a Rule 60(b) motion is within the discretion of the

district court. Lavespere v. Niagara Mach. & Tool Works, Inc., 910

F.2d 167, 173 (5th Cir. 1990). There is no abuse of discretion if

a   Rule   60(b)   motion   is    denied   where    there   has   been   gross

carelessness, ignorance of the rules, and ignorance of the law.

Pryor v. U.S. Postal Serv., 769 F.2d 281, 287 (5th Cir. 1985).

Rule 60(b)(6) contains a catchall provision that allows a court to

grant a Rule 60(b) motion “for any other reason that justifies

relief.” Relief under this provision, however, is available “only

if extraordinary circumstances are present.” Hess v. Cockrell, 281

F.3d 212, 216 (5th Cir. 2002).

      Plaintiff gives no satisfactory justifications for the seven

months of inactivity on the case. Plaintiff argues in support of

the motion to reopen that he was not informed           of the hearing and

received no documents by mail because he was homeless. While

sympathetic to plaintiff’s obstacles, the Court concludes that

failure to overcome these obstacles does not justify relief under

Rule 60(b). Rather, plaintiff’s mistakes are more appropriately

categorized as carelessness or ignorance of the rules that do not

justify relief. See Pryor, 769 F.2d 281. Plaintiff does not cite

any   cases,    nor   can   the   Court    locate   any,    supporting     that

plaintiff’s carelessness or ignorance of the hearing justify Rule

60 relief.
    Case 2:18-cv-02278-ILRL-DEK Document 14 Filed 06/01/20 Page 3 of 3



     Furthermore, local Rule 11.1 provides that “[e]ach attorney

and pro se litigant has a continuing obligation promptly to notify

the court of any address or telephone number change.” Additionally,

Local Rule 41.3.1 further provides: The failure of an attorney or

pro se litigant to notify the court of a current e-mail or postal

address may be considered cause for dismissal for failure to

prosecute when a notice is returned to the court because of an

incorrect address and no correction is made to the address for a

period of 35 days from the return. Plaintiff was aware of this

obligation, yet plaintiff failed to keep the court informed.

     New Orleans, Louisiana this 30th day of May, 2020



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
